DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a vibrotactile actuator enabling vibrations to be generated from motions caused by a Halbach array interacting with an electric current.  Each independent claim identifies the uniquely distinct features: “a network of flat electromagnetic coils positioned contiguously in a plane and arranged such that an electrical current flows, in segments adjacent to two juxtaposed coils, in common directions which alternate from pair to pair, where said network of flat electromagnetic coils is able to generate a Laplace force under the effect of the electrical current traversing said network of flat electromagnetic coils, a network of permanent contiguous magnets assembled in linear fashion in a plane parallel to the plane of the network of flat electromagnetic coils, the polarities of which are aligned in more than two different directions, wherein said network of permanent magnets forms a Halbach array generating magnetic field lines aligned towards the network of flat electromagnetic coils, wherein an electromagnetic interaction between current lines traversing the network of flat electromagnetic coils and the magnetic field lines causes, due to the Laplace force, relative translational motions between the network of flat electromagnetic coils and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/30/21